DETAILED ACTION
This correspondence is in response to the AFCP 2.0 filed on 01/06/2021.

2.	Claims 1-20 are pending. Claims 1, 10, and 19 has been amended. 

Response to Arguments
3.	Applicant’s arguments with respect to the rejection of the pending claims over prior arts of record have been fully considered and are persuasive.  

Allowable Subject Matter
4.	Claims 1-20 are allowed. No reason for allowance is needed as the record is clear in light of further search conducted, claim amendments and applicant’s arguments filed on 01/06/2021.

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reasons for Allowance”.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY PWU can be reached on (571) 272-67986798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAMUEL AMBAYE/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433